                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,
                                                                 8:19CR151
                     Plaintiffs,

      vs.                                                          ORDER

THOMAS N. KELLER

                     Defendant.


       This matter is before the Court on the Government’s Motion to Dismiss without

Prejudice the Indictment (Filing No. 5).     Under Federal Rule of Criminal Procedure

48(a), leave of court is granted for the dismissal of the Indictment, without prejudice,

against the above-named Defendant.

       IT IS ORDERED that the Government’s Motion to Dismiss without Prejudice the

Indictment, as it relates to Thomas N. Keller, (Filing No. 5) is granted.



       Dated this 6th day of April 2020.


                                                  BY THE COURT:



                                                  s/ Laurie Smith Camp
                                                  Laurie Smith Camp
                                                  Senior United States District Judge
